Income tax; correction of judgment. Opinion 131 C. Cls. 165.
In this case an order was entered as follows:
This case comes before the court pursuant to Buie 54 on defendant’s motion for correction of the judgment entered in this case on June 7, 1955, in the amount of $2,418.12, it appearing that the correct amount due plaintiff under the opinion of the court of April 5,1955, is $1,127.78, rather than the above amount which the parties had previously agreed to in a stipulation filed May 23, 1955.
Now, THEREFORE, IT IS ORDERED this twelfth day of July 1956, that the judgment entered in this case on June 7,1955, in the amount of $2,418.12 be and the same is amended so as to be in the amount of one thousand one hundred twenty-seven dollars and seventy-eight cents ($1,127.78), together with interest thereon as provided by law.
By the Court
Benjamin H. Littleton, Acting Chief Judge.